DETAILED ACTION
Reply Under 37 CFR 1.111
The Amendments and Applicant Arguments submitted on 02/18/2022 have been received and its contents have been carefully considered.  
Claims 1-5 and 8-15 are pending in this application.  Claim 1, as currently amended, is presented for examination.  Claims 2-5 and 8-15, as previously submitted, are now presented again for examination.  Claims 6-7 have been cancelled.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 and 9-15 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Walker et al. (US Publication 2010/0232102). 
In re Claim 1, Walker discloses an electronic device comprising: a first body 14 having a first side and a second side that define a shape of the first body (e.g. the first side may be considered the bottom side when the device is in the landscape mode as shown in Figure 3c, the second side may be considered the bottom side when the device is in the portrait mode as shown in Figure 3a); a second body 12 having a third side and a fourth side that define a shape of the second body (e.g. the third side may be the top side adjacent to the hinge as shown in most of the Figures); a first connecting member 40, 50, 58, being movably connected to the first body 14 and rotatably connected to the second body 12 to cause a planar rotation of the 
and the first side of the first body (i.e. the bottom side in landscape mode as shown in Figure 3c-3e) overlaps the third side of the second body (i.e. the top or back side of the second body where the hinge 45 is located) in the landscape mode (e.g. the device in Walker is capable of this function, see Figure 3d wherein the first body 14 may rotate relative the second body 12 via hinge 45 so as to have the first side overlap the third side), and the second side of the first body (i.e. the bottom side in portrait mode as shown in Figure 3a) overlaps with the third side of the second body in the portrait mode (e.g. see Figure 3a, where the second side and third side overlap).  
Furthermore, while looking at Figures 3a-3c (depicted and annotated below), along with associated description, Walker further discloses a device that is capable of at a beginning of a rotation (i.e. where the first body 14 has rotated with respect to the second body 12 about the axis as shown in Figure 3a), the first side of the first body (e.g. the bottom side in portrait mode as shown in Figure 3b or the bottom side in landscape mode as shown in Figure 3c) overlaps the third side of the second body in one of the landscape mode or the portrait mode (e.g. the back side of the second body 12 where the hinge 45 is located) (note, Figure 3a shows most closely 

    PNG
    media_image1.png
    293
    560
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    355
    517
    media_image2.png
    Greyscale

In re Claim 2, Walker discloses wherein: the first body 14 and the second body 12 are both rectangular plate-shaped members; and the first body has a motion baseline parallel to a top surface of the second body, the motion baseline is located between the first body and the 
In re Claim 3, Walker discloses wherein: a first rotation mechanism 58 is rotatably connected to the first body 14, and a first pin 80 is disposed at the first rotation mechanism; a first tracking slot 74 is disposed in the first connecting member, and the first pin extends into the first tracking slot and slides in the first tracking slot to implement a sliding connection between the first rotation mechanism and the first connecting member.  
In re Claim 4, Walker discloses wherein during the rotation, the first body slides in a direction away from the motion baseline when corners of the first body gradually approach the motion baseline and slides in a direction toward the motion baseline when the corners gradually move away from the motion baseline.  See Walker, Figures 3a-4f and associated disclosure.
In re Claim 9, Walker discloses wherein: the first connecting member 50 is rotationally connected to the second body 12 through a second connecting member 40, the second connecting member is rotatably connected to the second body, and the second connecting member is rotatably connected to the first connecting member.  
In re Claim 10, Walker discloses wherein a second rotation mechanism 45 connecting the second connecting member 40 and the second body 12 and a third rotation mechanism 55 connecting the second connecting member 40 and the first connecting member 50 are both 360-degree rotation shaft mechanisms.  
In re Claim 11, Walker discloses wherein the first connecting member 50 is a plate-shaped member attaching to the first body.  

In re Claim 13, Walker discloses wherein the electronic device is a notebook computer, the first body 14 is a display screen, and the second body 12 is a computer body including a keyboard.  
In re Claim 14, Walker discloses wherein the connecting surface is parallel to the screen.  
In re Claim 15, Walker discloses wherein the display screen is rectangular and a screen orientation changes from a landscape mode to a portrait mode in a planar rotation relative to the computer body. See Walker, Figures 3a-3f and associated description. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Walker et al. (US Publication 2010/0232102) in view of Law et al. (US Publication 2011/0221319). 
In re Claim 5, Walker discloses the limitations as noted above, but does not explicitly disclose a second tracking slot.  However, providing such is not new.  For example, Law discloses a first tracking slot 630 and a second tracking slot 631 to cooperate with respective pins (Law, paragraph 0079).  It would have been obvious to a person having ordinary skill in the 
In re Claim 8, Walker as modified by Law discloses wherein when the first body 14 changes from a landscape mode to a portrait mode in a planar rotation relative to the second body 12, a segment connecting two points on the first body corresponding to shaft ends of the first pin and the -12-Client Reference No. CN18133-US Attorney Docket No. 00223.0241. OUSsecond pin, respectively, moves in a trajectory line configured to be a trajectory line to dispose the first tracking slot and the second tracking slot.  See e.g., Law Figures 6c-6h, 8b-8g and associated description. 
Response to Arguments
Applicant's arguments filed 02/18/2022 have been fully considered but they are not persuasive. Specifically, applicant argues that the most recent amendments to Claim 1 are not disclosed in Walker. Applicant’s Arguments, pp. 6-8.  The newly added limitations to Claim 1 are functional in nature and Walker can perform the function.  Please refer to the rejection to Claim 1 above. As noted above, though Walker Figures 3b-3c show a particular position of the first body 14 relative to the second body 12, Figure 3a shows wherein the first body may rotate with respect to the second body to have the claimed sides of the first body overlapping the claimed side of the second body (i.e. the device in Walker is capable of this function). Furthermore, at a rotation point where the respective sides are overlapping as claimed, Walker discloses wherein the first body 14 is capable of rotation about a fixed plane to transition between a portrait mode and a landscape mode (See Walker, Figures 3b, 3c).  For these reasons the rejection to Claim 1 is maintained even in light of applicant’s current amendments.  
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adrian S Wilson whose telephone number is (571)270-3907. The examiner can normally be reached Monday through Friday, 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on 571 272 1977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADRIAN S WILSON/             Primary Examiner, Art Unit 2841